Citation Nr: 1444395	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  08-24 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1963 to August 1963, with additional periods of service with the Army National Guard. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In May 2010, the Veteran presented sworn testimony during a personal hearing in San Antonio, Texas, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder. 

The Board has twice remanded the matter on appeal to the RO (via the Appeals Management Center (AMC) for additional development.  The AMC has continued the previous denial of the claim in a February 2013 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The issue of entitlement to service connection for mandibular condylar displacement has been raised by the Veteran's representative in a February 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim, which has been reviewed in conjunction with this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks entitlement to service connection for a lumbar spine disability.  He contends that his current lumbar spine disorder is related to back injuries he incurred during periods of active duty for training (ACDUTRA).  Specifically, the Veteran reports that while activated in military service, he sustained an injury to his back when riding inside an Armored Personnel Carrier (APC) during a drill exercise and he was taken for treatment at the Darnell Hospital at Fort Hood in Texas.  See the May 2010 Board hearing transcript, pages 3 and 7.  He reports that he re-injured his low back while training at Fort Sam Houston in Texas, he was riding in the back of a five-ton trailer and injured his back when the driver went over a pot hole, and he sought physical therapy treatment.  See Id., pages 7 and 9.  The Veteran further reports that he has experienced symptoms of low back pain since the initial back injury. 

Notably, the available service records support the Veteran's reports that he was treated for spine injuries during his periods of ACDUTRA in August 1984 and in July 1990.  A Form DA 2173 dated in August 1984 documents the Veteran's report of a back injury while inside an APC and he was admitted to Darnell Army Hospital for contusion on the low back as a result of the APC rolling over on its side.  August 3, 1984 service treatment records show that the Veteran complained of lateral lower abdominal pain and right shoulder pain, but he denied any neck pain.  There was no evidence of spinal tenderness on clinical examination and x-ray of the cervical spine was negative.  Subsequent August 1984 service treatment records show that the Veteran presented with complaints of low back pain following the motor vehicle accident and clinical evaluation revealed findings of decreased range of motion and tenderness.  He was assessed with a resolving contusion.  August 21, 1894 service treatment records show that the Veteran continued to complain of low back pain and an assessment of lumbar spine strain was given.  X-ray film of the lumbar spine revealed evidence of degenerative joint disease, but there was no evidence of fracture.  The Veteran received pain medication to treat his symptoms and to return for follow-up treatment if needed.  

A July 1990 service treatment record documents the Veteran's report of low back pain as a result of an injury from riding in the back of a truck when he was thrown off balance.  He was diagnosed with a back strain at that time.  Notably, a May 1992 examination for separation from service shows that the Veteran's lumbar spine was evaluated as normal and there was no indication of history of low back problems noted on the associated report of medical history. 

The Board has previously remand the matter in August 2010 in order to verify the Veteran's ACDUTRA and INACDUTRA, obtain records of service treatment from Darnell Army Hospital and Sam Fort Houston medical clinical as well as provide the Veteran with a VA examination in order to obtain medical opinions that address the etiology of his claimed disorder.  The matter was remanded again in April 2012 for compliance with the 2010 remand directives to verify the Veteran's periods of ACDUTRA and INACDUTRA and obtain a supplemental VA medical opinion that specifically considered the in-service treatment for back injuries. 

In a January 2013 VA medical opinion report, obtained pursuant to the Board's 2012 remand, the VA examiner concluded that it was less likely than not that the Veteran's current lumbar spine disorder, degenerative arthritis, was incurred in or caused by the in-service 1984 and 1990 back injuries.  The VA examiner supported this medical conclusion, in part, by stating a review of the record did not show evidence of lumbar spine pathology prior to 2006.  The VA examiner failed to acknowledge the August 21, 1984 service treatment notation of x-ray findings of degenerative joint disease in the lumbar spine.  Moreover, the VA examiner failed to discuss the Veteran's reported history of low back problems since his initial injury.   As such, the Board finds that the medical opinion rendered by the VA examiner is inadequate for evaluation purposes.  See Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence]. 

With respect to the August 1984 x-ray finding of degenerative joint disease in the lumbar spine, the Board notes that for periods of ACDUTRA and INACDUTRA, the presumption of sound condition does not apply if an entrance examination was not performed prior to that period of service.  Moreover, the presumption of aggravation is not applicable to a period of ACDUTRA or INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  Rather, the claimant bears the burden of proving both that (1) the preexisting disability worsened (underwent a permanent increase in disability) during service, and (2) that such worsening was beyond the natural progression of the disease.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).
Although an ACDUTRA claimant does not need to show that his or her ACDUTRA training proximately caused the worsening of his or her preexisting disability, the definition of aggravation does require that an ACDUTRA claimant establish that there is a causal relationship between the worsening of the claimant's preexisting condition and his or her ACDUTRA.  Donnellan, 24 Vet. App. at 173-174 (citing the definition of aggravation in 38 U.S.C.A. § 1153 and incorporated by 38 U.S.C.A. § 101(24)).  This causal relationship is shown when the claimant establishes that the preexisting condition worsened beyond the natural progress of that condition during service.  See Id.

Here, the service treatment record do not show that the Veteran underwent an examination prior to his August 1984 period of ACDUTRA, and as such the presumption of soundness and aggravation do not apply.  That being said, the Board cannot ignore the Veteran's competent and credible reports of continuity of low back pain since his 1984 injury as well as the treatment following his re-injury in 1990.  The Board finds that that a supplemental VA medical opinion is needed to address whether the Veteran's current lumbar spine disorder is etiologically related to his period of service, to include aggravation of his degenerative joint disease beyond the natural progression of the disease.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental medical statement from the examiner who conducted the January 2013 VA examination, in which the examiner specifically comments on the August 21, 1984 x-ray findings of degenerative arthritis and provides an opinion on the likely etiology of the Veteran's current lumbar spine disorder.   

If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims file must be made available to and reviewed by the reviewer/examiner.

Based on a review of the claims folder, including the service treatment records from August 1984 and July 1990, the examiner should answer the following: 

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current back disability is related to his military service, to include in-service treatment for a back injury in August 1984 as well as treatment for a back injury in July 1990.

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's degenerative joint disease of the lumbar spine was NOT aggravated beyond the natural progression of the disease during a period of active service?

The examiner should provide a rationale for any the opinions expressed in the examination report.   If the examiner determines that it is not feasible to respond to any of the inquiries mention above, the examiner should explain why it is not feasible to respond.

2.  After the above is complete, readjudicate the Veteran's claim. If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



